Per Curiam,
The reasons given by the auditor in his report for dismissing the exceptions to the accounts filed, are so entirely satisfactory that we sustain them as they are there expressed. There is no doubt whatever that all the parties interested agreed in writing to all the payments of principal, to the removal of the securities, to the investments which were made by G. Barton Armitage, and to the receipt by Simpson as administrator c. t. a. of those that were left. These parties were all competent to make the agreements referred to, and as the principal of the estate had been encroached upon and used for their own, and their mother’s support, it was eminently right and proper to do just as they *589did in the execution of the papers in question. The assignments of error are dismissed.
Decree affirmed and appeal dismissed at the cost of the appellant.